                          IN THE UNITED STATES DISTRICT
                              COURT FOR THE EASTERN
                              DISTRICT OF TENNESSEE,
                                  AT GREENEVILLE


     UNITED STATES OF AMERICA              )
                                           )
                                           )     Case No: 2:19-cr-00096
                                           )     JUDGE GREER
                                           )
     v.                                    )
                                           )
                                           )
                                           )
                                           )
     LINSEY JO HYATT                       )



                           SENTENCING MEMORANDUM
                      AND REQUEST FOR VARIANCE ON BEHALF
                              OF LINSEY JO HYATT




                                           COLLINS SHIPLEY, PLLC

                                           Curt Collins (BPR # 030111)
                                           102 South Main Street
                                           Greeneville, Tennessee 37743
                                           423.972.4388

                                           Counsel for Linsey Hyatt




Case 2:19-cr-00096-JRG-CRW Document 658 Filed 01/18/21 Page 1 of 10 PageID #: 3463
                                         Introduction

           The defendant, Linsey Jo Hyatt (Ms. Hyatt), by and through counsel,

     pursuant to Rules 32 and 35 of the Federal Rules of Criminal Procedure; 18 U.S.C.

     § 3553(a), (e), (f); 28 U.S.C. § 944(j); United States v. Booker, 543 U.S. 220, 125 S.

     Ct. 738 (2005), Gall v. United States, 552 U.S. 38, 128 S. Ct. 586 (2007), Kimbrough

     v. United States, 552 U.S. 85, 128 S. Ct. 558 (2007), Spears v. United States, 555

     U.S. 261, 129 S. Ct. 840 (2009), and other authorities set forth herein, respectfully

     submits this Sentencing Memorandum to the Court setting forth the reasons for a

     downward variance from the sentence recommended by the advisory sentencing

     guidelines range, which sentence will be “sufficient, but not greater than necessary”

     to achieve the sentencing purposes of 18 U.S.C. § 3553(a).

           As shall be explained in greater detail, Ms. Hyatt requests that she be

     sentenced to 70 months, followed by three years of supervised release, on her plea

     to Count One’s conspiracy to distribute fifty grams or more of methamphetamine in

     violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B). The requested sentence of 70

     months takes into account (a) Ms. Hyatt’s “Safety Valve” eligibility and (b) the

     requested variance based on Ms. Hyatt’s history and characteristics.

                                I. Procedural Background

           The underlying facts in this case concerned Ms. Hyatt’s involvement in the

     distribution of methamphetamine for a seven-month period (June of 2018 to

     December, 2018).

           On August 9, 2019, the Grand Jury for the Eastern District of Tennessee

     returned an eleven-count indictment against Ms. Hyatt and others. (Doc. 3). Ms.

                                             2 of 10
Case 2:19-cr-00096-JRG-CRW Document 658 Filed 01/18/21 Page 2 of 10 PageID #: 3464
     Hyatt was arrested and appeared at her initial appearance on August 15, 2019.

     (Doc. 5). Ms. Hyatt was ordered to be detained pending trial, and she has been in

     continuous federal custody since that time. (Doc. 8).

           On September 14, 2020, Ms. Hyatt appeared before this Court and entered a

     guilty plea, pursuant to an agreement with the government, to Count One,

     Conspiracy to distribute 50 grams of more of actual methamphetamine in violation

     of 21 U.S.C. §§§ 846, 841(a)(1), 841(b)(1)(A). (Doc. 462).

           Ms. Hyatt has accepted responsibility for her crimes. She has also fully

     cooperated with Government in every way requested. This memorandum is

     submitted to explain why Ms. Hyatt believes that an effective sentence of 70

     months, followed by three years of supervised release, is an appropriate sentence,

     and sufficient but not greater than necessary to comply with the purposes set out

     in 18 U.S.C. § 3553(a)(2).

                        II. 18 U.S.C. § 3553(a) Sentencing Factors

           Section 3553(a) lists seven factors that a sentencing court must consider. The

     first factor is a broad command to consider “the nature and circumstances of the

     offense and the history and characteristics of the defendant.” 18 U.S.C. § 3553(a)(1).

     The second factor requires the consideration of the general purposes of sentencing,

     including the need for the sentence imposed—“(A) to reflect the seriousness of the

     offense, to promote respect for the law, and to provide just punishment for the

     offense”; “(B) to afford adequate deterrence to criminal conduct”; “(C) to protect the

     public from further crimes of the defendant”; and “(D) to provide the defendant with

     needed educational or vocational training, medical care, or other correctional

                                             3 of 10
Case 2:19-cr-00096-JRG-CRW Document 658 Filed 01/18/21 Page 3 of 10 PageID #: 3465
     treatment in the most effective manner.” Id. § 3553(a)(2). The third factor pertains

     to “the kinds of sentences available,” id. § 3553(a)(3); the fourth, to the Sentencing

     Guidelines, id. § 3553(a)(4); the fifth, to any relevant policy statement issued by the

     Sentencing Commission, id. § 3553(a)(5); the sixth, to “the need to avoid

     unwarranted sentence disparities,” id. § 3553(a)(6); and the seventh, to “the need to

     provide restitution to any victim,” id. § 3553(a)(7). Preceding this list is the

     overriding directive to “impose a sentence sufficient, but not greater than

     necessary,” to achieve the sentencing purposes.

                          III. Applying the Sentencing Factors

           The United States Supreme Court has directed that “a district court should

     begin all sentencing proceedings by correctly calculating the applicable Guidelines

     range. As a matter of administration and to secure nationwide consistency, the

     Guidelines should be the starting point and the initial benchmark.” Gall v. United

     States, 552 U.S. 38, 49, 128 S. Ct. 586 (2007) (citation omitted). The district court

     must then consider the arguments of the parties but “without any thumb on the scale

     favoring a guideline sentence,” United States v. Sachsenmaier, 491 F.3d 680, 685

     (7th Cir. 2007). Rather, district courts are obliged to consider all of the §3553(a)

     factors to fashion the appropriate sentence; that is, make an individualized

     assessment based on the facts presented to arrive at a sentence that is sufficient but

     not greater than necessary. See 18 U.S.C. § 3553(a).

                           IV. Advisory Sentencing Guidelines

           The Presentence Investigation Report for Ms. Hyatt was prepared on

     December 17, 2020. (Doc. 623). United States Probation Office at that time

                                             4 of 10
Case 2:19-cr-00096-JRG-CRW Document 658 Filed 01/18/21 Page 4 of 10 PageID #: 3466
     calculated an advisory guideline range of 87 to 108 months. That range was based

     on a total offense level of 29 and Criminal History Category I. The statutorily

     authorized minimum term of imprisonment is ten years; however, Ms. Hyatt meets

     the criteria set forth in 18 §§ 3553(f)(1)-(5), and is “safety valve” eligible. Therefore,

     this Court shall impose a sentence in accordance with the applicable guidelines

     without regard to any statutory minimum sentence.

            However, if this requested variance is granted and a two-level reduction in

     Ms. Hyatt’s advisory guideline range is implemented, a new guideline range of 70-

     87 months becomes applicable.

            As for the Presentence Report, there are no pending objections requiring a

     ruling from the Court.

                       V. History and Characteristics of Ms. Hyatt

            Ms. Hyatt’s role in this offense reflects what she knew and saw throughout

     her adolescence as well as her adulthood. As discussed further below, Ms. Hyatt is

     a substance abuser and has abused substances since she was 15 years old.

     Furthermore, Ms. Hyatt’s personality and addictions led her co-conspirators to take

     advantage of her, assisting her down the path of criminal activity.

            Prior to her involvement in the conspiracy causing her to be before this

     Court, Ms. Hyatt was a productive member of society. She is confident she can

     return to a positive, fruitful life upon her release. Ms. Hyatt was a Licensed

     Practical Nurse (LPN), having completed her training and education for the LPN

     certification at Tennessee College of Applied Technology. Additionally, Ms. Hyatt

     was studying to be a fully licensed Registered Nurse (RN).

                                               5 of 10
Case 2:19-cr-00096-JRG-CRW Document 658 Filed 01/18/21 Page 5 of 10 PageID #: 3467
            Additionally, Ms. Hyatt was always dedicated to caring for others, as evident

     by her career in healthcare. Ms. Hyatt was a nurse with Procare Home Health

     Services and Bristol Health and Rehabilitation, and worked there until January of

     2018. It is evident that Ms. Hyatt is and was capable of maintaining steady

     employment, and being a fully contributing member of society. Unlike many of the

     Defendants this Court sees, Ms. Hyatt has the education, experience, and ambition

     to be a success story upon her release.

            As is a plague on our society, the plight of drug addiction took hold of Ms.

     Hyatt’s life. This addiction led Ms. Hyatt to begin to desperately seek acceptance

     and validation with others, who ran in the “wrong circles.” The slippery slope soon

     led to her co-conspirators taking advantage of Ms. Hyatt’s addiction and

     accommodating personality. Her good nature and good-will made her an easy target,

     and in the blink of a desperate eye, Ms. Hyatt was engaged in a conspiracy to

     distribute drugs. What was a poor decision on her part stemmed from years of

     substance abuse that skewed Ms. Hyatt’s manner of thought. This in no way is

     intended to be construed as an excuse for her conduct, but an attempt to allow the

     Court to delve into Ms. Hyatt’s psyche and gauge, not excuse, her conduct.

     Addiction, by its nature, is overpowering, and coupled with the influence of others

     and desperation for acceptance, presents a formidable foe. It shapes and molds one’s

     thinking. It tips and twists one’s perspective on what is right, or, and more

     importantly, what is wrong.

           Ms. Hyatt’s history with illicit substances began at 15 years old, when she

     first began drinking alcohol and smoking marijuana. Cocaine was introduced into

                                               6 of 10
Case 2:19-cr-00096-JRG-CRW Document 658 Filed 01/18/21 Page 6 of 10 PageID #: 3468
     her life at the age of 20, and was steady presence until she was nearly 30 years old.

     Ms. Hyatt experimented with ecstasy, hallucinogens, and benzodiazepines, while

     also using opioids three to four times per week. This concoction ultimately led to

     her use of methamphetamine beginning at age 32 and continuing until her arrest.

           As for Ms. Hyatt’s mental health, she suffers from depression, and takes

     medication to help her in managing her symptoms. Growing up and into her

     teenage years, Ms. Hyatt’s life was “fairly normal” until her parents separated when

     she was 13. Her father was absent for extended periods and apparently was quite

     deep in the local “party scene.” Her father remarried when she was 15 years old and

     the marriage was crushing to Ms. Hyatt as her and her step mother had a strained

     relationship, and Ms. Hyatt believed her father chose his new wife over his family

     and children.

           Ms. Hyatt became pregnant with her daughter, Kelsey, when she was 15

     years old. The pregnancy during this formative time of her life fueled Ms. Hyatt’s

     desire to further her education and provide for her daughter; however, her addiction

     eventually backed Ms. Hyatt into a corner, and she made the unwise decision to

     turn to narcotics to soothe her mind, and as a source of additional income. Ms. Hyatt

     maintains a great relationship with Kelsey, and also has a great relationship with

     her son, Aden, who lives in Bluff City, Tennessee.

           Addiction can be beaten and lives can be turned around with the proper

     treatment and rehabilitation. Ms. Hyatt can be rehabilitated and can return to

     being a contributing member of society. Not all stories of addiction and crime end

     poorly. Ms. Hyatt is confident she can be a story of hope, redemption, and strength.

                                            7 of 10
Case 2:19-cr-00096-JRG-CRW Document 658 Filed 01/18/21 Page 7 of 10 PageID #: 3469
                     VI. Nature and Circumstances of the Offense

           Although Ms. Hyatt takes full responsibility for her unwise actions in this

     offense, her participation was one of desperation while supporting her addiction and

     her desire to earn extra money. She is well aware of the community she affected by

     being involved with such criminal activity. She shows nothing but remorse and

     constant disappointment for her past actions.

                    VII. Just Punishment and Adequate Deterrence

           While the social debate continues regarding incarceration as an effective

     general deterrent to drug use and drug trafficking, it is clear a period of

     incarceration for Ms. Hyatt is required to reflect the seriousness of her offenses.

     Moreover, Congress has expressly precluded probation as a sentencing option for

     this offense. See 21 U.S.C. § 841(b)(1)(B); USSG § 5B1.1(b)(2).

                           VIII. Acceptance of Responsibility

           Ms. Hyatt has accepted responsibility for her wrongdoing and is genuinely

     remorseful for her illegal conduct. She has grown up and matured to an immense

     degree since her arrest and subsequent detention. She realizes the opportunity she

     has in front of her to be a success story, and looks forward to being an example for

     others on how to turn your life around.

        IX. Downward Variance: Linsey Hyatt’s History and Characteristics

           Ms. Hyatt is requesting this Court grant her a two-level variance from offense

     level 29, with an advisory guideline range of 87-108 months, to a level 27 with an

     advisory guideline range of 70-87. A sentence at the bottom of this guideline range

     is “sufficient, but not greater than necessary” to effectuate the aims of the factors

                                            8 of 10
Case 2:19-cr-00096-JRG-CRW Document 658 Filed 01/18/21 Page 8 of 10 PageID #: 3470
     established in 18 U.S.C. § 3553(a).

           From the outset, Ms. Hyatt has zero criminal history points. Aside from a

     domestic dispute to which she received probation, Ms. Hyatt has never been in

     criminal trouble prior to this case.

           Furthermore, Ms. Hyatt is educated and experienced in the healthcare field.

     She has a marketable skill and certification that will enable her to smoothly

     transition back into the working world. For several years, she worked as an LPN in

     home health and rehabilitation settings, and was by all accounts, a great caregiver.

           From the outset of the conspiracy, Ms. Hyatt was taken advantage of and

     essentially “used” by her conspirators. While not an excuse for her conduct, the

     Court should consider this factor when deciding whether to grant her requested two

     level variance.

           Ms. Hyatt is an East Tennessee Native, and will reside in Bluff City,

     Tennessee upon her release from incarceration. Ms. Hyatt is the mother of a school

     aged child, Aden, whom also lives in Bluff City, and she looks forward to being a

     positive impact in Aden’s life, showing him that past failures do not define or

     preclude future successes.

                                        XI. Conclusion

           Ms. Hyatt respectfully requests this Court grant this Motion for a Two-Level

     Downward Variance, establishing a new offense level of 27 and advisory guideline

     range of 70 to 87 months, and then impose a bottom of the guideline sentence. Ms.

     Hyatt further requests that she receive credit for the time she has served since her

     arrest.

                                            9 of 10
Case 2:19-cr-00096-JRG-CRW Document 658 Filed 01/18/21 Page 9 of 10 PageID #: 3471
          As the Supreme Court observed years before Booker and its progeny, when

   application of the sentencing guidelines remained mandatory:

               It has been uniform and constant in the federal judicial tradition
               for the sentencing judge to consider every convicted person as an
               individual and every case as a unique study in the human failings
               that sometimes mitigate, sometimes magnify, the crime and the
               punishment to ensue.

   Koon v. United States, 518 U.S. 81, 112 (1996). Here, that unique study of human

   failings demonstrates that a 70-month sentence should be imposed.

          Finally, due to their offered programs, Ms. Hyatt requests this Court to

   recommend to the Bureau of Prison that she serve her sentence of incarceration at

   one of the following facilities:

          a.     FCI Aliceville in Alabama. FCI Aliceville offers work programs, drug

   programs, along with vocational training.

          b.     FCI Danbury in Connecticut. FCI Danbury offers a PTSD-Bridge

   program, drug abuse rehabilitation, and a children’s visiting day.

          c.     FCI Coleman in Florida. FCI Coleman offers health/psychology

   services, drug rehabilitation programs, and vocational training.



                 Respectfully submitted this 18th day of January, 2021.


                                                By: s/Curt Collins
                                                    Curt Collins, BPR # 030111
                                                    COLLINS SHIPLEY, PLLC
                                                    102 South Main Street
                                                    Greeneville, TN 37743
                                                    423.972.4388
                                                    curt@collinsshipley.com


                                           10 of 10
Case 2:19-cr-00096-JRG-CRW Document 658 Filed 01/18/21 Page 10 of 10 PageID #:
                                   3472
